Citation Nr: 0430140	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1955 to September 1956, and also apparently served as a 
guerrilla with the Philippine Army from November 1942 to May 
1945.  He died in March 2002.

The appellant, who is the veteran's widow, appealed a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  The case is now before the Board of 
Veterans' Appeals (Board) for appellate review.

The matter of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002) 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran had active naval service from June 1955 to 
September 1956; and documents submitted by the appellant 
indicate that he served in the Philippine Army, as a 
recognized guerrilla, from November 1942 to May 1945.

2.  A March 2002 certificate of death received by the RO in 
April 2002 indicates that the veteran died in March 2002, at 
age 75, with the immediate cause of death reported as 
cerebrovascular disease due to essential hypertension.  
Another death certificate, submitted by the appellant in 
October 2003, indicates that the underlying cause of the 
veteran's death was stress and that paranoid schizophrenia 
was a significant condition contributing to death.

3.  The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder was manifested during the decedent's 
period of active service, or within one year after his 
separation therefrom.

4.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, evaluated as 100 
percent disabling with additional special monthly 
compensation on account of being in need of regular aid and 
attendance in effect since June 1997, and the veteran had no 
claims pending for VA benefits.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

6.  The record does not reflect that the veteran served in 
active military, naval, or air service during a period of 
war.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a)(c), 
3.310, 3.312 (2004).

2.  The veteran had no claims for VA benefits pending at the 
time of his death; accordingly, the appellant is not entitled 
to accrued benefits.  38 U.S.C.A. §§ 107, 5121(c) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000(c) (2004).

3.  The veteran did not have active military, naval, or air 
service during a period of war and, accordingly, the 
appellant does not have basic eligibility for non-service-
connected death pension benefits.  38 U.S.C.A. §§ 101(2), 
107, 1521, 1541, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41,3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of active service in the U.S. Navy.  
In essence, she has alleged that the veteran's death from 
cerebrovascular disease due to essential hypertension was 
caused by stress due to the veteran's service-connected 
paranoid schizophrenia.  In addition, the appellant seeks VA 
benefits on an accrued basis, and contends that she is 
entitled to non-service-connected death pension benefits.

I.  Factual Background

The evidence of record reveals that the veteran died in March 
2002, at the age of 75.  According to the certificate of 
death dated that month, and submitted by the appellant in 
April 2002 when she filed her initial claim for death 
benefits, the immediate cause of the veteran's death was 
cerebrovascular disease, due to hypertension.  No other 
underlying cause of death was noted and there is no 
indication that an autopsy was performed.  At the time of his 
death, the veteran was service-connected for paranoid 
schizophrenia, evaluated as 100 percent disabling since June 
1997.  He also received special monthly compensation on 
account of being in need of regular aid and attendance since 
June 1997.

The veteran's service medical records are negative for 
complaints of, or treatment for, any cardiovascular disorder 
or hypertension.  When he was examined for enlistment in May 
1955, a cardiovascular abnormality was not reported, and a 
chest X-ray was negative.  The veteran's blood pressure was 
118/70.  

The veteran was hospitalized from October 1956 to August 
1957.  According to the discharge summary, in March 1956 the 
veteran reported to the sick list in a withdrawn, 
apprehensive state and expressed delusions of reference with 
bizarre ideation and crying spells.  He was hospitalized, and 
his illness persisted.  In July 1956, while still on active 
duty, he was transferred to a VA hospital in California.  
Medication was prescribed, and by September 1956 the veteran 
showed some improvement and talked about going home.  In 
September 1956, he was released from active duty and 
transferred to the Temporary Disability Retired List (TDRL).

The hospital record further indicates that the veteran's 
medication was stopped in December 1956, and he continued to 
improve.  He was considered sufficiently improved for 
repatriation to his home.  Physical examination and routine 
laboratory studies were noted to all be within normal limits.  
The final diagnosis was schizophrenic reaction, paranoid 
type, acute, in partial remission.  

In October 1956, the RO received the veteran's original claim 
for VA benefits, on which he reported entering the U.S. Navy 
in June 1955.  He did not report having any other periods of 
military service.

In January 1957, the Department of the Navy responded to the 
RO's request for information regarding the veteran's military 
service.  It was noted that the veteran enlisted in June 
1955, was released to inactive duty on September 30, 1956, 
and was transferred to the TDRL on October 1, 1956.

In a January 1957 rating decision, the RO granted service 
connection for schizophrenic reaction, paranoid type, and 
awarded a 100 percent disability evaluation, effective from 
October 1956.

A February 1957 VA rating decision concluded that the veteran 
was incompetent to handle funds, for VA purposes, from 
October 1956.

A June 1958 VA neurospychiatric examination report indicates 
that the veteran complained of occasionally waking in the 
morning feeling a fluttering sensation over his heart that 
frightened him.  He thought something was wrong with his 
heart.  Neurological examination was essentially negative, 
and a chest X-ray was within normal limits.  The diagnosis 
was schizophrenic reaction in partial remission, and the 
veteran was considered mentally competent.  In a June 1958 
rating decision, the RO assigned a 70 percent evaluation to 
the veteran's service-connected psychiatric disability.

A September 1958 VA social survey report indicates that the 
veteran reported he had never felt better.  It was 
recommended that the guardianship over the veteran's 
financial estate be terminated.

A June 1960 VA examination report indicates that the veteran 
complained of occasional precordial pains and fluttering 
sensation around the heart.  There were no delusions or 
hallucinations.  The veteran was able to do ordinary farm 
work, was married, and had a child.  He claimed to be happy 
and adjusted to his family.  He was oriented, and his memory 
was normal.  Neurological examination was essentially 
negative.  The diagnosis was schizophrenic reaction, paranoid 
type, in partial remission, and the veteran was considered 
mentally competent.  In addition, a chest X-ray taken at the 
time was normal.

In a June 1960 rating action, the RO assigned a 50 percent 
disability evaluation for the veteran's service-connected 
psychiatric disorder. 

A June 1962 VA examination report reflects the veteran's 
complaints of dizziness and chest pains.  His blood pressure 
was 130/90.  The only diagnosed disorder was schizophrenia, 
pseudoneurotic type.

The record further reflects that, in a November 1962 rating 
action, the RO reduced the veteran's disability evaluation to 
30 percent, effective from January 1963.  The RO considered 
findings in a VA medical record of a period of observation 
and evaluation from September to October 1962.  It was noted 
that the veteran was coherent and oriented, without 
delusions.  Cardiac sounds were audible and regular, and a 
chest X-ray was normal.

In a November 1964 rating decision, the RO considered the 
findings of an October 1964 VA examination report which 
reflected the veteran's complaints of chest pain.  His blood 
pressure was 134/78, and he was considered mentally 
competent.  The RO found that the veteran was competent and 
that his psychiatric disability was in full remission.  A 
noncompensable disability evaluation was assigned from 
February 1965.

A December 1969 VA examination report indicates that the 
veteran complained of chest pain approximately once a month, 
and had breathing difficulty at night.  Examination of his 
cardiovascular system revealed fairly strong and regular 
heart sounds, and his blood pressure was 138/80.  Diagnoses 
included schizophrenia, schizoaffective type, in remission, 
and no other disabilities were found on general medical 
examination.  A neuropsychiatric examination report dated at 
that time indicates that the veteran's blood pressure was 
120/80, and that physical and neurological examination was 
within normal limits.  A chest X-ray taken at that time was 
essentially normal.

An April 1982 VA examination report indicates the veteran was 
regularly seen in the VA outpatient clinic, and had been last 
examined in December 1969.  It was noted that he appeared 
physically strong, and there were no neurological deficits.  
The diagnosis at that time was schizophrenic reaction, 
pseudoneurotic type, and the veteran was considered competent 
for VA purposes. 

VA hospitalized the veteran in August 1986 for treatment of 
paranoid schizophrenia.  When examined at admission, the 
veteran's blood pressure was 140/90.  There were no pertinent 
physical findings during regular examinations in the ward.  
His blood pressure remained stable at 130/80 while 
hospitalized.  Dietary restrictions and medication were 
given.  Hypertensive cardiovascular disease was (HCVD) among 
the veteran's final discharge diagnoses.  

An February 1987 VA examination report indicates that the 
veteran's psychiatric condition had worsened, but he was 
considered to be in touch with reality.  

In a March 1987 rating decision, the RO awarded a 30 percent 
disability evaluation for the veteran's service-connected 
paranoid schizophrenia.

Medical records in the file indicate that VA hospitalized the 
veteran in April 1988, when his admitting diagnosis was 
hypertensive cardiovascular disease.  However, a discharge 
record reflects only a diagnosis of schizophrenia in 
remission.  It was noted that a low salt and cholesterol diet 
was recommended.

VA hospitalized the veteran from November to December 1992 
for treatment of his paranoid schizophrenia.  According to 
the hospital summary, he had last been hospitalized in August 
1986.  It was noted that the veteran was documented to have 
HCVD and HASCVD (hypertensive arteriosclerotic cardiovascular 
disease) since the 1970s, for which medication was 
prescribed, but his intake was irregular.  While 
hospitalized, the veteran's blood pressure readings ranged 
from 110/70 to 150/80, and cardiac examination revealed 
normal rate and rhythm and no murmurs.

A September 1997 VA examination report includes an Axis I 
diagnosis of chronic undifferentiated type schizophrenia.  
The Axis III diagnosis was hypertensive cardiovascular 
disease.

In a November 1997 rating decision, the RO awarded a 100 
percent disability evaluation for the veteran's service-
connected paranoid schizophrenia, effective from June 1997, 
and recommended a finding of incompetency.  In February 1998, 
the RO determined that the veteran was not competent to 
handle VA funds.

A February 1998 VA Field Examination report indicates that 
the veteran's reported ailments included arthritis, 
hypertension, dizziness, poor vision, and general body 
weakness.  He was no longer accessible to normal 
conversation.  His wife managed his VA compensation for him.  

An April 1999 VA Field Examination report reveals that the 
veteran was ambulatory, but had a slow gait and was unstable 
due to his weak lower extremities.  It was noted that he was 
said to be suffering from arthritis, hypertension, dizziness, 
poor vision, and body weakness.  His orientation was poor and 
his mental condition had not improved.  It was suggested that 
the appellant apply for aid and attendance benefits.

In March 2000, the RO granted special monthly pension based 
on the need for regular aid and attendance, effective from 
June 1997.

April 2000 VA outpatient medical records indicate the veteran 
was unable to care for himself.  His blood pressure was 
150/74.    

In April 2002, the RO received the appellant's claim for 
death benefits (VA Form 21-534).  She checked "no" to the 
question asking whether she was claiming that the cause of 
the veteran's death was due to service.  The appellant said 
that the veteran entered service in June 1955 and was 
discharged in October 1956.  She indicated that he also 
served as a recognized guerrilla in the Bohol Area Command, 
Bohol, Philippines, from December 1942 to April 1945, when he 
was a private in the infantry.  Also in April 2002, the 
appellant submitted a copy of a March 2002 certificate of 
death, signed by Dr. P.G.B., indicating that the veteran had 
died earlier that month from cardiovascular disease due to 
essential hypertension.  No other underlying cause of death 
was noted on the death certificate.

In a June 2002 letter, the RO requested that Dr. P.G.B. 
provide a rationale and medical records to support his 
opinion as to the cause of the veteran's death.   
 
In a July 2002 response to the RO's request, the appellant 
said that Dr. P.G.B. did not have any records (regarding the 
veteran's death).  She said that the veteran was dead on 
arrival at the hospital, and a physician advised her to 
obtain a death certificate from the municipal health officer.  
According to the appellant, the local registrar completed the 
form and she took it to Dr. P.G.B.'s home where they talked 
briefly and he completed it, but never saw the veteran. 

An August 2003 signed statement from A.L., M.D., received in 
October 2003, is to the effect that the veteran was seen in 
the hospital emergency room on March 28, 2002, with no vital 
signs on arrival.  Resuscitation was unsuccessful.  

An August 2003 certification from the municipal registrar, 
also received in October 2003, is to the effect that the 
Office of the Municipal Civil Registrar had issued the 
veteran's death certificate.  The statement indicates that, 
in August 2003, municipal health officers entered additional 
information regarding the underlying cause and other 
significant conditions contributing to death on the veteran's 
death certificate.

In October 2003, the appellant submitted another certificate 
of death for the veteran, which indicates the immediate cause 
of death was cerebrovascular disease due to essential 
hypertension.  It was further indicated that the underlying 
cause of death was stress and another significant condition 
contributing to death was paranoid schizophrenia.  

Also in October 2003, the appellant submitted a January 1995 
Certificate from the Armed Forces of the Philippines 
indicating that the veteran served as a recognized guerrilla 
from November 1942 to May 1945.  She also submitted a May 
1946 Affidavit for Philippine Army Personnel (PA AGO Form 23) 
indicating that the veteran served as a civilian guerrilla, 
infantry private, from November 1942 to May 1945.

At her October 2003 personal hearing at the RO, the appellant 
testified that the veteran was totally disabled when he was 
discharged from service in September 1956.  She stated that a 
physician said that schizophrenia had contributed to her 
husband's death and that the veteran's death certificate was 
added to, but not changed.  She reiterated he had served 
during World War II from November 1942 to May 1945.  

A November 2003 signed medical certificate from C.J.P.D.S., 
M.D., is to the effect that hospital records indicate that 
from 1985 to 2002 the veteran was treated for hypertension, 
peptic ulcer, and insomnia, with monthly haloperidol 
injection.  Private hospital records dated from 1983 to 2001, 
and received by the RO in December 2003, reflect the 
veteran's treatment for disorders including high blood 
pressure and receipt of regular haloperidol injections.

In a November 2003 signed statement, R.P.G.B., M.D., said 
that he signed the veteran's death certificate.  In Dr. B.'s 
medical opinion, the immediate cause of the veteran's death 
was cerebrovascular disease with essential hypertension as 
the antecedent cause.  Dr. B. further stated that the veteran 
developed paranoid schizophrenia while in active service and 
before he suffered hypertension.  Dr. B. said the veteran was 
rendered incompetent when he developed paranoid 
schizophrenia, and was forced to retire from service.  
According to Dr. B., "Then [the veteran] eventually had 
stress brought about by the psychological effect of the 
schizophrenia and the reason why he had [h]ypertension."  
Dr. B. said that the veteran's hypertension was chronic and 
poorly controlled so he developed cerebrovascular disease 
that ultimately led to his death.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as is one of the issues in the present case.  However, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(service during the Iranian hostage crisis is not a "period 
of war" for purposes of entitlement to non-service-connected 
pension benefits); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (case involved application of 38 U.S.C.A. § 101(3) to 
determine whether the appellant was entitled to recognition 
as the surviving spouse of a veteran).

One of the issues in this case involves a question of basic 
eligibility for VA benefits, and the outcome of that claim 
depends on whether the appellant's deceased husband had 
qualifying wartime service for the appellant to receive death 
pension benefits.  Another issue is this case involves a 
question of legal entitlement to accrued benefits.  To the 
extent the law is dispositive on those issues in this case, 
the VCAA is not applicable.  See 38 C.F.R. § 3.159(d) (2004).  
Nevertheless, as the appellant claims that the veteran had 
qualifying military service, there is an evidentiary 
question, and to that extent, the VCAA is applicable to the 
death pension claim.  The VCAA is clearly applicable to the 
claim for service connection for the cause of death.

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 2003 statement of the 
case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection for the cause of the veteran's death, 
accrued benefits and non-service-connected pension benefits.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Furthermore, the June 2003 
SOC contained the new duty-to-assist statute codified at 
38 U.S.C.A. § 5103A (West 2002).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matters being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection for the Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Even if there is no record of arteriosclerosis, organic heart 
disease, or hypertension in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that any of 
the various medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  The service medical records are negative for any 
complaints of, treatment for, or findings of any type of 
hypertensive or cardiovascular disorder.  In reviewing the 
evidence of record, the Board notes that, while the veteran 
was hospitalized from March 1956 to August 1957 for treatment 
of a psychiatric disorder, his body systems, including his 
cardiovascular system, were normal.  Moreover, when examined 
by VA in June 1958 and June 1960, although the veteran 
thought he had a cardiac disorder, and complained of 
occasional chest flutterings and precordial pains, physical 
examination findings were normal.  Further, while the veteran 
complained of chest pains when examined by VA in December 
1969, neither hypertension nor a cardiovascular disorder was 
diagnosed.  In fact, the 1992 VA medical record reflects a 
history of hypertensive disease that started in the 1970s, 
nearly twenty years after the veteran's discharge from active 
naval service, and the medical evidence of record from 1957 
to 1982, covering nearly 25 years, does not reflect treatment 
for disorders of the cardiovascular system, including 
hypertension.  The medical evidence of record does not 
establish that the veteran had cerebrovascular disease or 
essential hypertension during active service, or that 
cerebrovascular disease or essential hypertension was linked 
to an injury or disease incurred during active service.

In support of her claim that the veteran's service-connected 
paranoid schizophrenia led to the veteran's death, in October 
2003, the appellant submitted a second certificate of death 
on which it was noted that the veteran's death from 
cerebrovascular disease due to essential hypertension was 
caused by stress from paranoid schizophrenia.  She also 
submitted a private medical statement, dated in November 
2003, from Dr. B., the physician who signed the original 
death certificate, to the effect that the veteran's service-
connected paranoid schizophrenia caused him to experience 
stress caused by the psychological effect of the 
schizophrenia, which caused the hypertension that caused the 
cerebrovascular disease from which he died.

We are mindful that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court of Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, although we appreciate the 
characterizations of the veteran's condition by his 
physicians, and by Dr. B., the Board has focused upon the 
objective clinical findings before us in the evidentiary 
record.

Moreover, the Board would note that, while the appellant 
points to Dr. B.'s November 2003 statement to support her 
claim, in her July 2002 written statement she advised the RO 
that the veteran was dead on arrival at the hospital, so 
there no terminal medical records.  The appellant said that 
Dr. B. did not examine the veteran prior to his death but 
merely signed the original death certificate after the local 
registrar completed it.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998). 

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Upon initial, superficial review, Dr. B.'s statement might 
appear to support the appellant's claim, but a close analysis 
reveals that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran's death from cerebrovascular 
disease due to hypertension was due to stress from paranoid 
schizophrenia.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Upon careful review of this case and the appellant's 
contentions, the Board finds that no medical evidence has 
been submitted to relate the veteran's death to service.  The 
appellant has variously contended in this appeal, without any 
support in the medical record, that her husband suffered 
hypertension caused by stress from the service-connected 
paranoid schizophrenia which was diagnosed in 1956 in 
service.  Thus, given a finding that he died of 
cerebrovascular disease due to essential hypertension, she 
apparently believes that the decedent died from a presumptive 
disease under 38 C.F.R. §§ 3.307, 3.309.

In evaluating this premise, the Board notes that the veteran 
was only was service connected only for paranoid 
schizophrenia during his lifetime, and was not service 
connected for any other disorder.  Furthermore, the Board 
notes that he died from cerebrovascular disease due to 
essential hypertension.  A year later, and evidently based 
upon the appellant's opinion and at her urging, the local 
officials amended the veteran's death certificate to reflect 
that his death from cerebrovascular disease due to essential 
hypertension was caused by stress due to paranoid 
schizophrenia.  While the veteran experienced paranoid 
schizophrenia which fluctuated in severity during his 
lifetime, there is no medical evidence in the record before 
the Board that paranoid schizophrenia was the immediate or 
underlying cause of the veteran's death, or that the 
condition played a contributory cause, i.e., that there was a 
causal connection.  Moreover, there is no indication that the 
cerebrovascular disease due to essential hypertension was 
related to service.  In fact, the Board would note that, 
contrary to the appellant's repeated contentions, the first 
mention in the medical records of cerebrovascular disease or 
essential hypertension is in the 1970s, more than twenty 
years after the veteran's discharge from active military 
service.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his service-connected psychiatric 
disability.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998). See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit or identify 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


2.  Accrued Benefits

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C.A. § 5121(a) (West 2002) has been 
amended by repealing the 2-year limit on accrued benefits, so 
that a veteran's qualifying survivor may receive the full 
amount of any award for accrued benefits irrespective of how 
long before the veteran's death such benefits might have been 
due and unpaid.  See Veterans Benefits Act of 2003, § 104, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, Congress specifically stated that this provision 
applies only to deaths occurring on or after the date of 
enactment of the Act, which was December 16, 2003.  
Therefore, in this case, because the veteran's death, on 
March 20, 2002, preceded that date, this recent statutory 
amendment would not be applicable to the instant appeal.

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due to the payee but 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, may, upon the death of the payee, be 
paid to the payee's surviving spouse.  38 U.S.C.A. § 5121(a) 
(West 2002) (as amended by Public Law No. 108-183, supra).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

In this case, at the time of his death, the decedent was 
service-connected for paranoid schizophrenia, evaluated as 
100 percent disabling, effective since June 1997.  In a March 
2000 rating decision, the RO awarded special monthly 
compensation on account of a need for aid and attendance, 
effective since June 1997.  At the time of his death in March 
2002, the veteran had no other service-connected disability, 
and he had no pending claim for VA benefits.

Based upon the evidence of record, the Board determines that 
the veteran did not have any claims, formal or informal, 
pending for a VA benefit at the time of his death in March 
2002.  In Jones v. West, 136 F.3d at 1299, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), wherein the Federal Circuit stated that a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application.  See Jones v. West, 136 F.3d at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law, and 
not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  Basic Eligibility for Death Pension

The appellant seeks non-service-connected death pension 
benefits.  The provisions of 38 U.S.C.A. §§ 1521 and 1541 set 
forth, as requirements for non-service-connected disability 
pension or death pension, that such benefits shall be paid 
with respect to wartime veterans who are permanently and 
totally disabled from non-service-connected disabilities 
which are not the result of willful misconduct.  38 U.S.C.A. 
§ 1521(a).  Such benefits have a number of requirements, 
including that a veteran must have served in the active 
military, naval, or air service for 90 days or more during a 
period of war.  38 C.F.R. § 3.3(a) (3).  See also 38 U.S.C.A. 
§ 101(2) (West. 2002); 38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a) (West 2002).  See Dela Pena v. Derwinski, 2 Vet. 
App. 80 (1992), wherein the United States Court of Appeals 
for Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning and wisdom of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin, 928 F.2d 1154 (D.C. Cir. 1991.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2004).   Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  See also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty in the 
U.S. Navy from June 1955 to September 1956.  This service was 
entirely during peacetime.  The appellant did not serve 90 
days or more during a period of war.  

Also of record is a PA AGO Form 23, purporting to certify the 
veteran's service in the Philippine Army from November 1942 
to May 1945.  However, the veteran's service does not qualify 
for basic eligibility for pension purposes, per the 
provisions cited above.  Under section 107(a), the veteran 
shall not be deemed to have had active military, naval, or 
air service for purposes of title 38, U.S.C., section 1541.  
See 38 U.S.C.A. § 107(a). 

Accordingly, as the law, and not the evidence, is 
dispositive, the appeal as to this issue is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. at 
430.  The Board is bound by 38 U.S.C.A. § 107(a), and 
therefore has no choice but to deny the appellant's death 
pension claim.  


ORDER


Service connection for cause of death is denied.

Entitlement to accrued benefits is denied.

Basic eligibility for non-service-connected death pension 
benefits is denied.


REMAND

The Board notes that June 2003, the RO denied entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318.  At her October 2003 personal hearing at the RO, it 
was noted this claim was not under appeal.  However, in a May 
2004 rating decision, the RO again denied entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318.  The RO found that the 
veteran's service-connected psychiatric disability was not 
permanently and totally disabling from the time it was 
initially rated, in October 1956, to the time of his death, 
and that there was no evidence to demonstrate that the 
service-connected psychiatric disability was totally 
disabling for a period of at least 10 years immediately 
preceding the veteran's death in March 2002.

An SSOC was issued the same day regarding the issues on 
appeal, but it does not include the laws and regulations 
regarding the claim pursuant to 38 U.S.C.A. § 1318.  In 
September 2004, the Board received a written statement from 
the appellant dated in August 2004, to the effect that she 
found the May 2004 rating decision "full of 
inconsistencies", and she explained her argument in detail.  
The Board notes that the appellant's August 2004 statement 
may be construed as a timely notice of disagreement (NOD) as 
to the issue of entitlement dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC).

In the interest of fairness and an enhanced duty to assist 
mandated by the VCAA, the Board believes remand is clearly 
warranted as to this issue prior to final appellate review of 
the appellant's claim.  Thus, the matter is REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of whether the 
appellant is entitled to DIC under 
38 U.S.C.A. § 1318.  If, and only if, the 
appellant completes her appeal by filing 
a timely substantive appeal as to this 
issue, the matter should then be returned 
to the Board.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



